  Case 16-12480         Doc 42      Filed 03/25/19 Entered 03/25/19 08:48:39                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 16 B 12480
                                                CHAPTER 13
RAYMOND E RICE II
                                                JUDGE DONALD R CASSLING

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: SPECIALIZED LOAN SERVICING LLC



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

           15       XXXXXX3508                                $4,734.23        $4,734.23    $4,734.23

Total Amount Paid by Trustee                                                                $4,734.23


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 16-12480        Doc 42      Filed 03/25/19 Entered 03/25/19 08:48:39              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 16-12480-DRC


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 25th day of March, 2019.


Debtor:                                         Attorney:
RAYMOND E RICE II                               THE SEMRAD LAW FIRM LLC
18419 CLYDE AVE                                 20 S CLARK ST 28TH FLR
LANSING, IL 60438                               CHICAGO, IL 60603
                                                via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
SPECIALIZED LOAN SERVICING                      CODILIS & ASSOCIATES
LLC                                             15W030 N FRONTAGE RD # 100
PO BOX 636007                                   BURR RIDGE, IL 60527
LITTLETON, CO 80163

Creditor:
US BANK NATIONAL ASSOC
% AMERICAS SERVICING CO
3476 STATEVIEW
MAC X7801-014
FORT MILL, SC 29715

ELECTRONIC SERVICE - United States Trustee


Date: March 25, 2019                                         /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
